Mr. Justice Aldrey
delivered the opinion of the court.
In a public deed executed by Juan de la Cruz Santos on May 27, 1924, he stated that he was a widower and created ■a mortgage on a certain property acquired by purchase on March 31, 1924. He also stated in the said document that •although in the deed of acquisition it was said that he was married, his wife’s name not being given, the fact is that he was a widower at that time.
This mortgage was presented for record in the registry of property together with a certificate showing that Cruz Romero died in 1898 while married to Juan de la Cruz Santos; but the registrar refused to record it on the ground that as his books showed that the mortgagor purchased the property while married, neither the statement in the mortgage deed concerning the civil status of Juan de la Cruz Santos at the time of the acquisition of the property nor the certificate of the death of his wife, Cruz Romero, in 1898 was sufficient to correct the said' record. From that decision the present administrative appeal was taken.
The question was decided by this court in the case of Vázquez v. Registrar of San Juan, 30 P. R. R. 12, wher.ein, notwithstanding the fact that the persons who appeared in the registry as married stated in a notarial document that they were not, the refusal of the registrar to record the document was sustained, the court saying:
"In the record of the deed of July 4, 1896, it -appears that they were married, and in view of that fact another record can not he made in open contradiction to the other, unless it is shown in a proper proceeding that Clemente Vazquez and Jacinta Rodríguez were single at the time of the execution of the said deed.
*739“In this administrative appeal it is not possible to determine whether Clemente Vázquez and Jacinta Rodríguez were married or single. The registrar properly declined to define their civil status and acted correctly in denying the record asked for until the existing doubt is dispelled in a proper proceeding for that purpose.”
The decision appealed from is

Affirmed.

Justices Wolf and Franco Soto concurred.
Chief Justice Del Toro and Justice Hutchison concurred in the judgment.